NORTHEAST BANCORP Exhibit 11. Statement Regarding Computation of Per Share Earnings Three Months Ended Three Months Ended March 31, 2009 March 31, 2008 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,321,332 2,320,951 Total Diluted Shares 2,321,332 2,333,212 Net Income $ 387,370 $ 672,169 Less: Preferred Stock Dividend 52,838 - Accretion of Preferred Stock 6,481 - Amortization of issuance costs 1,300 - Net income available to common stockholders $ 326,751 $ 672,169 Basic Earnings Per Share $ 0.14 $ 0.29 Diluted Earnings Per Share $ 0.14 $ 0.29 Nine Months Ended Nine Months Ended March 31, 2009 March 31, 2008 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,319,332 2,364,828 Total Diluted Shares 2,329,527 2,380,412 Net Income $ 750,060 $ 1,505,162 Less: Preferred Stock Dividend 64,200 - Accretion of Preferred Stock 7,920 - Amortization of issuance costs 1,566 - Net income available to common stockholders $ 676,374 $ 1,505,162 Basic Earnings Per Share $ 0.29 $ 0.64 Diluted Earnings Per Share $ 0.29 $ 0.63
